Title: To Thomas Jefferson from Jacob Nixon, 15 August 1801
From: Nixon, Jacob
To: Jefferson, Thomas


Sir
Norfolk Augt. 15, 1801
As a total stranger to you an apology is necessary, for intruding with this letter, this I hope you will excuse when I mention I am an Irish Exile. Henry Jackson who probably has the happiness of your acquaintance, formerly of Dublin is my freind, & formerly in Coercisien with me.—
I have been bred a Surgeon, If you will, so as its not disagreeable to you, to allow me, either, in Army, or Navy, the same situation I will not do less than render much service
It wd. be wrong to say any thing without trial.—I am with very good wish. Yr. truly Obt Servant
Jacob Nixon
